
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6028
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 12, 2012
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To authorize the Assistant Secretary of
		  Homeland Security (Transportation Security Administration) to modify screening
		  requirements for checked baggage arriving from preclearance airports, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 No-Hassle Flying Act of
			 2012.
		2.Preclearance
			 airports
			(a)In
			 generalSection 44901(d) of title 49, United States Code, is
			 amended by adding at the end the following new paragraph:
				
					(4)Preclearance
				airports
						(A)In
				generalFor a flight or
				flight segment originating at an airport outside the United States and
				traveling from an airport outside the United States where U.S. Customs and
				Border Protection has established preclearance operations, the Assistant
				Secretary (Transportation Security Administration) may, in coordination with
				U.S. Customs and Border Protection, determine whether such baggage must be
				re-screened in the United States by an explosives detection system before such
				baggage continues on any additional flight or flight segment.
						(B)LimitationThe Assistant Secretary may not exercise
				the authority under subparagraph (A) unless an agreement is in effect between
				the United States and the country from which the flight originates requiring
				the implementation of security standards and protocols that are determined by
				the Assistant Secretary in coordination with U.S. Customs and Border Protection
				to be comparable to those of the United States and therefore sufficiently
				effective to enable passengers to deplane into sterile areas of airports in the
				United States.
						(C)ReportThe Assistant Secretary shall submit to the
				Committee on Homeland Security of the House of Representatives and the
				Committee on Homeland Security and Governmental Affairs of the Senate an annual
				report on the re-screening of baggage under this paragraph. Each such report
				shall include the following for the year covered by the report:
							(i)A
				list of airports outside the United States from which a flight or flight
				segment traveled to the United States for which the Assistant Secretary
				determined, in accordance with the authority under subparagraph (A), that
				checked baggage was not required to be re-screened in the United States by an
				explosive detection system before such baggage continued on an additional
				flight or flight segment.
							(ii)The amount of
				Federal savings generated from the exercise of such
				authority.
							.
			(b)Conforming
			 amendmentsSection 44901 of title 49, United States Code, is
			 amended by striking explosive each place it appears and
			 inserting explosives.
			
	
		
			Passed the House of
			 Representatives September 11, 2012.
			Karen L. Haas,
			Clerk
		
	
